 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10                                          FRESNO DIVISION

11
     KIM BRANDY SIMS                  ) Case No.: 1:18-cv-01219-LJO-SAB
12            Plaintiff,              )
                                      ) ORDER RE STIPULATION FOR
13       vs.                          ) EXTENSION OF TIME
14
                                      )
     COMMISSIONER OF SOCIAL SECURITY, )
15                                    )
              Defendant.              )
16                                    )
17
                                      )
                                      )
18                                    )
19

20            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

21            1.      Defendant shall file a response to Plaintiff’s opening brief on or before September

22                    9, 2019; and

23            2.      Plaintiff’s reply, if any, shall be filed on or before September 24, 2019.

24
     IT IS SO ORDERED.
25

26   Dated:        July 3, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
